DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 was and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 8-11) Applicant argues the lack of teaching of claim 11 step (c) and (d) by Farber et al: where “…(c) collecting a characteristic of the plurality of microbes depicted in each image; and (d) determining a minimum inhibitory concentration of the antimicrobial agent with respect to the plurality of microbes, wherein the minimum inhibitory concentration is based at least in part on the characteristic, wherein the minimum inhibitory concentration is based at least in part on the concentration of the antimicrobial agent associated with each test well.” Applicant argues that the teaching of Farber et al is focused on identification tray and not susceptibility/MIC determination. Same argument applied to claims 12-13 and 16-17. Please read the argument for further detail. 
Examiner’s response – Examiner respectfully disagree. Farber et al teaches step (c) and (d), for identification of susceptibility/MIC determination as cited before in the last office action: column 1 lines 15-30 teaches identification of trays where susceptibility test called the minimum inhibiting concentration (MIC) test, the wells contain different dilutions of various antimicrobics and a growth medium to determine the dilution level. One ordinary in the art can correlate that different dilution correlate to Farber et al’s concentration for each test well of each identification tray. The claim language is very broad in step (c) regarding characteristic, but later on clarify characteristic as the MIC, which Farber et al address in the cited prior art. 

Applicant’s argument – (page 11-12) Applicant argues the lack of teaching of Farber regarding language of claim 13-14 especially the determination size of the microbes. Please read the argument for further detail. 
Examiner’s response – Examiner respectfully disagree. The previous office action cited in Farber et al in column 7 lines 65 – column 8 line 5 with action of identification of various microorganisms… identify the particular microorganism present in the sample… involve color change, turbidity change, or the formation of a product of some generally predetermined shape… areas of interest in terms of shape, placement, and size.  Farber et al teaches where the images are taking in pixel format and thus analysis would be in pixel that correlate with the sample of interest/microbe.  One ordinary in the art of image processing would analysis the pixel of the image especially in the region of interest, such as the one of the microbe, to measure the number of pixel and calculate the size of the microbe from the digital image. 

Applicant’s argument – (page 12) Applicant argues the lack of teaching of claim 18: wherein the characteristic is an amount of microbes in the plurality of microbes depicted in each image, where similarly argument for claim 22. Please read the argument for further detail. 
Examiner’s response – Examiner respectfully disagree. Examiner view claim 18 and 22 focused on the amount of microbe, where amount is view as counting the number of microbe which is taught by Farber et al in column 1 lines 15-30 and as explain the in the office action where number is view as the amount of in the test well, which is imaged. Farber et al teaches identify microorganism and numbering of antimicrobics, where the ability identify and numbering is well know in the image processing art. Farber et al teaches above the ability to measure the number of pixel to identify size, shape and placement of the region of interest (microbe or antimicrobe) such that counting region of interest, or any microbe or antimicrobe, addresses claim 18 and 22.

Applicant’s argument – (page 13) Applicant argues the lack of teaching of claim 29 ”… (ii) collect a characteristic of the mixture from the final image; and (iii) determine a minimum inhibitory concentration of the antimicrobial agent with respect to the plurality of microbes based on the characteristic.” Applicant argues that the teaching of Farber et al is focused on identification tray and not susceptibility/MIC determination.
Examiner’s response – Examiner respectfully disagree. Farber et al teaches step (ii) and (iii), for identification of susceptibility/MIC determination as cited before in the last office action: column 1 lines 15-30 teaches identification of trays where susceptibility test called the minimum inhibiting concentration (MIC) test, the wells contain different dilutions of various antimicrobics and a growth medium to determine the dilution level. One ordinary in the art can correlate that different dilution correlate to Farber et al’s concentration for each test well of each identification tray. The claim language is very broad in step (ii) regarding characteristic, but later on clarify characteristic as the MIC, which Farber et al address in the cited prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 18-21 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al preferred invention (US 4,856,073) and Farber et al background (US 4,856,073).
Claim 11:
Farber et al prefer teach:
A method comprising:
 (b) capturing an image of the mixture in each test well (column 4 lines 40-67 teaches use of camera for imaging text well, where camera use camera lens (optics) in field of view for minimize optical distortion; column 11 lines 40-50 teach image of the tray for image processing for area of interest with segmentation; column 12 lines 50-60 teach video camera use to count number of pixels in given area of interest of particular threshold);
(c) collecting a characteristic of the plurality of microbes depicted in each image (column 12 lines 50-67 teaches collecting characteristic such as number of pixels in area of interest; column 13 lines 50-60 teach area of interest related to threshold and predetermined numbers). 
Farber et al preferred invention teaches all the subject matter above, but not the following which is taught by Farber et al background:
(a) depositing a mixture into each test well in a test array, wherein the mixture in each test well includes a plurality of microbes and a differing concentration of an antimicrobial agent (column 1 lines 10-45 teaches test well with combination of different antimicrobial agent in different for concentration for minimum inhibiting concentration (MIC) test);
(d) determining a minimum inhibitory concentration of the antimicrobial agent with respect to the plurality of microbes, wherein the minimum inhibitory concentration is based at least in part on the characteristic, wherein the minimum inhibitory concentration is based at least in part on the concentration of the antimicrobial agent associated with each test well (column 1 lines 15-30 teach testing test well with MIC test with the pixels and threshold (characteristic collected)).
Farber et al preferred invention and Farber et al background are both in the field of analysis of test wells, especially with imaging of microbes in assay plates of arrange wells such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Farber et al preferred invention with the data of the MIC test by Farber et al background such the wells contain different dilutions of various antimicrobics and a growth medium to determine the dilution level of the antimicrobic which is sufficient to kill and/or inhibit growth of the organism as disclosed by Farber et al background.

Claim 12:
Farber et al prefer teach:
The method of claim 11, further comprising enhancing the image prior to collecting the characteristic of the plurality of microbes depicted in each image (claim 9 teach providing background light to enhance the image to provide base level of light for each pixel in area of interest).

Claim 13:
Farber et al prefer teach:
The method of claim 12, further comprising:
(a) prior to enhancing the image, determining a size of the microbes in the plurality of microbes depicted in the image (column 7 line 65 – column 8 line 5 teach size, shape, placement of area of interest (microbes) in the test well; column 12 lines 30-50 teach determine of size of area of interest); and
(b) enhancing the image based at least in part on the size of the microbes (column 13 lines 50-65 teach image processing further on area of interest (size, shape, placement) with threshold for binary results for possible microorganism in the sample, this is view as enhancing).

Claim 14:
Farber et al prefer teach:
The method of claim 13, further comprising:
(a) deriving a pixel radius from the size of the microbes (above teaches size, shape, and placement of area of interest, where radius can be calculated from these mathematical values);
(b) generating a gradient image of the image based at least in part on the pixel radius (above teach the use of thresholds for binary result, where the change of threshold will generate gradient image from area of interest (pixel radius); column 12 line 50-67 teaches image processing with 256 gray level be associated with each area of interest with threshold to discriminate between positive and negative results for that particular well); and
(c) enhancing the image into an enhanced image based at least in part on the gradient image (above teaches use of threshold and binary results to discriminate between positive and negative results for that particular well is view as enhancing).

Claim 15:
The method of claim 14, further comprising segmenting the enhanced image prior to collecting the characteristic of the plurality of microbes depicted in each image (Farber et al prefer - column 11 line 40 – column 12 line 2 teach segmenting area of interest).


Claim 18:
Farber et al background teach:
The method of claim 11, wherein the characteristic is an amount of microbes in the plurality of microbes depicted in each image (column 1 lines 15-30 teach number (amount) of antimicrobics in number of test wells).

Claim 19:
Farber et al prefer teach:
 The method of claim 11, wherein the characteristic is a size of the microbes in the plurality of microbes depicted in each image (column 7 line 65 – column 8 line 5 teach size, shape, placement of area of interest (microbes) in the test well; column 12 lines 30-50 teach determine of size of area of interest).

Claim 20:
The method of claim 11, wherein the characteristic is a ratio, wherein the ratio is based at least in part on an amount of microbes depicted in each image (Farber et al background - column 1 lines 15-30 teach number (amount) of antimicrobics in number of test wells), wherein the ratio is based at least in part on the size of the microbes in the plurality of microbes depicted in each image (Farber et al prefer - column 7 line 65 – column 8 line 5 teach size, shape, placement of area of interest (microbes) in the test well; column 12 lines 30-50 teach determine of size of area of interest. Where with these two quantitative relate between would constitute a ratio). 




Claim 21:
Farber et al prefer teach:
The method of claim 11, wherein the characteristic is a ratio, wherein the ratio is based at least in part on an amount of pixels (column 12 lines 50-60 teach video camera use to count number of pixels in given area of interest of particular threshold) associated with the microbes in the plurality of microbes depicted in each image (column 1 lines 15-30 teach number (amount) of antimicrobics in number of test wells. Wherein comparing these two quantitative relate between would constitute a ratio).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al preferred invention (US 4,856,073) and Farber et al background as applied to claim 15 above, and further in view of Coleman et al (US 2005/0009032): 
Claim 16:
Farber et al prefer and Farber et al background teaches enhanced image and segmentation but now the following which is taught by Coleman et al:
The method of claim 15, further comprising applying a noise reduction filter prior to the segmentation (0055 teach noise reduction (filter) prior to segmentation for separate model for each image (or group of images))
Farber et al prefer, Farber et al background and Coleman et al are both in the field of image analysis, especially with imaging of microbes in assay plates of arrange wells such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Farber et al prefer and Farber et al background image processing of test well further with noise filter of Coleman et al prior to segmentation would allow an algorithm for correction due to changing light, condition and positions for spatial difference in intensity of the images as disclosed by Coleman et al in 0055. 

Claim 17:
Farber et al prefer teach:
The method of claim 16, further comprising:
(a) determining a threshold value for the enhanced image (column 12 lines 55-65 teach image system capable (able to determine) of resolving 256 grey level associating each area of interest a threshold for discriminate between positive and negative results); and 
(b) segmenting the enhanced image based at least in part on the threshold value (above teach threshold for area of interest and column 11 lines 40-60 teaches segmenting the area of interest).

Claims 22-22-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al preferred invention (US 4,856,073) and Farber et al background (US 4,856,073).
Claim 22:
Farber et al preferred invention teaches:
A method comprising:
 (b) capturing a raw image of the mixture in each test well (column 4 lines 40-67 teaches use of camera for imaging text well, where camera use camera lens (optics) in field of view for minimize optical distortion; column 11 lines 40-50 teach image of the tray for image processing for area of interest with segmentation; column 12 lines 50-60 teach video camera use to count number of pixels in given area of interest of particular threshold. No mention of processing the capture image is view as raw);
(c) manipulating the raw image into a final image (column 13 lines 50-65 teach image processing further on area of interest (size, shape, placement) with threshold for binary results for possible microorganism in the sample, this is view as enhancing. Threshold for binary result is view as manipulating);
 (e) storing the amount of microbes counted in each final image in a dataset, wherein the amount of microbes counted in each final image 1s associated with the concentration of the antimicrobial agent for in the test well in the dataset (column 14 lines 25-30 teaches results store by image processing and controlling unit 73, overall view as storage as part of the system);
(f) waiting for a time period (column 13 lines 5-15 teaches waiting for five hours (a time period));
(g) after the time period, repeating (b), (c), and (e) (column 13 teaches processing after five hours).
Farber et al preferred invention teaches all the subject matter above, but not the following which is taught by Farber et al background:
(a) depositing a mixture into each test well in a test array, wherein the mixture in each test well includes a plurality of microbes and a differing concentration of an antimicrobial agent (column 1 lines 10-45 teaches test well with combination of different antimicrobial agent in different for concentration for minimum inhibiting concentration (MIC) test);
(d) counting an amount of microbes in each final image (column 1 lines 15-30 teach number (amount) of antimicrobics in number of test wells.);
(h) determining a minimum inhibitory concentration of the antimicrobial agent with respect to the plurality of microbes based on the dataset (column 1 lines 10-45 teaches test well with combination of different antimicrobial agent in different for concentration for minimum inhibiting concentration (MIC) test); column 1 lines 15-30 teach testing test well with MIC test with the pixels and threshold (characteristic collected)).
Farber et al preferred invention and Farber et al background are both in the field of analysis of test wells, especially with imaging of microbes in assay plates of arrange wells such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Farber et al preferred invention with the data of the MIC test by Farber et al background such the wells contain different dilutions of various antimicrobics and a growth medium to determine the dilution level of the antimicrobic which is sufficient to kill and/or inhibit growth of the organism as disclosed by Farber et al background.

Claim 23:
Farber et al preferred invention:
The method of claim 22, further comprising enhancing the raw image into an enhanced image, wherein the final image is based at least in part on the enhanced image (claim 9 teach providing background light to enhance the image to provide base level of light for each pixel in area of interest).

Claim 24:
Farber et al preferred invention:
 The method of claim 23, further comprising: 
(a) determining a size of the microbes in the plurality of microbes depicted in the raw image (column 7 line 65 – column 8 line 5 teach size, shape, placement of area of interest (microbes) in the test well; column 12 lines 30-50 teach determine of size of area of interest); and
(b) enhancing the raw image into the enhanced image based at least in part on the size of the microbes (column 13 lines 50-65 teach image processing further on area of interest (size, shape, placement) with threshold for binary results for possible microorganism in the sample, this is view as enhancing).



Claim 25:
Farber et al preferred invention:
The method of claim 23, further comprising:
(a) deriving a pixel radius from the size of the microbes (above teaches size, shape, and placement of area of interest, where radius can be calculated from these mathematical values);
(b) generating a gradient image of the raw image based at least in part on the pixel radius (above teach the use of thresholds for binary result, where the change of threshold will generate gradient image from area of interest (pixel radius); column 12 line 50-67 teaches image processing with 256 gray level be associated with each area of interest with threshold to discriminate between positive and negative results for that particular well); and
(c) enhancing the raw image into the enhanced image based at least in part on the gradient image (above teaches use of threshold and binary results to discriminate between positive and negative results for that particular well is view as enhancing).

Claim 26:
Farber et al preferred invention:
The method of claim 23, further comprising segmenting the enhanced image into the final image (column 11 line 40 – column 12 line 2 teach segmenting area of interest).

Claim 28:
Farber et al preferred invention:
The method of claim 26, further comprising:
(a) determining a threshold value for the enhanced imaged (column 12 lines 55-65 teach image system capable (able to determine) of resolving 256 grey level associating each area of interest a threshold for discriminate between positive and negative results); and
(b) segmenting the enhanced image into the final image based at least in part on the threshold value (above teach threshold for area of interest and column 11 lines 40-60 teaches segmenting the area of interest).

Claims 29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al preferred invention (US 4,856,073) and Farber et al background (US 4,856,073).
Claim 29:
Farber et al preferred invention:
 A biological testing system comprising:
(a) an incubator system (column 4 lines 35-40 teaches use of incubator), 
(b) an optics system comprising (column 4 lines 40-67 teaches use of camera for imaging text well, where camera use camera lens (optics) in field of view for minimize optical distortion; column 11 lines 40-50 teach image of the tray for image processing for area of interest with segmentation; column 12 lines 50-60 teach video camera): (i) a stage, wherein the stage is configured to selectively receive the test well after incubating in the incubator system (figure 3 and column 5 lines 1-10 teach stage 59) for the time period (column 13 lines 5-15 teaches waiting for five hours (a time period)); and (ii) a camera (column 4 lines 40-67 teaches use of camera for imaging text well, where camera use camera lens (optics) in field of view for minimize optical distortion; column 11 lines 40-50 teach image of the tray for image processing for area of interest with segmentation; column 12 lines 50-60 teach video camera), wherein the camera is configured to capture a raw image (No mention of processing the capture image is view as raw) of the mixture disposed in the test well on the stage (figure 3 and column 5 lines 1-10 teach stage 59 with test wells); 
(c) a movement system configured to move the test well between the incubator system and the optics system (figure 3 and column 5 lines 1-10 teach stage 59 where it moves as well); 
(d) a database, wherein the raw image is stored in the database (column 14 lines 25-30 teaches results store by image processing and controlling unit 73, overall view as storage (database) as part of the system. All system have storage which is view as database); and 
(e) a processor, wherein the processor is configured to: (i) manipulate the raw image into a final image (column 13 lines 50-65 teach image processing further on area of interest (size, shape, placement) with threshold for binary results for possible microorganism in the sample, this is view as enhancing. Threshold for binary result is view as manipulating).
Farber et al preferred invention teaches all the subject matter above, but not the following which is taught by Farber et al background:
wherein the incubator system is configured to incubate a mixture disposed in a test well for a time period, wherein the mixture includes a plurality of microbes and an antimicrobial agent (column 1 lines 10-45 teaches test well with combination of different antimicrobial agent in different for concentration for minimum inhibiting concentration (MIC) test);
(ii) collect a characteristic of the mixture from the final image; and (iii) | determine a minimum inhibitory concentration of the antimicrobial agent with respect to the plurality of microbes based on the characteristic column 1 lines 10-45 teaches test well with combination of different antimicrobial agent in different for concentration for minimum inhibiting concentration (MIC) test); column 1 lines 15-30 teach testing test well with MIC test with the pixels and threshold (characteristic collected)).
Farber et al preferred invention and Farber et al background are both in the field of analysis of test wells, especially with imaging of microbes in assay plates of arrange wells such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Farber et al preferred invention with the data of the MIC test by Farber et al background such the wells contain different dilutions of various antimicrobics and a growth medium to determine the dilution level of the antimicrobic which is sufficient to kill and/or inhibit growth of the organism as disclosed by Farber et al background.

Claim 34:
 The biological testing system of claim 29, wherein the characteristic is a ratio, wherein the ratio is based at least in part on an amount of microbes (Farber et al background - column 1 lines 15-30 teach number (amount) of antimicrobics in number of test wells) depicted in the final image, wherein the ratio is based at least in part on the size of the microbes in the plurality of microbes depicted in the final image (Farber et al  prefer - column 7 line 65 – column 8 line 5 teach size, shape, placement of area of interest (microbes) in the test well; column 12 lines 30-50 teach determine of size of area of interest. Where with these two quantitative relate between would constitute a ratio).

Claim 35:
The biological testing system of claim 29, wherein the characteristic is a ratio, wherein the ratio is based at least in part on an amount of pixels (Farber et al prefer - column 12 lines 50-60 teach video camera use to count number of pixels in given area of interest of particular threshold) associated with the microbes in the plurality of microbes depicted in the final image (Farber et al background - column 1 lines 15-30 teach number (amount) of antimicrobics in number of test wells. Wherein comparing these two quantitative relate between would constitute a ratio).

Claim 36:
The method of claim 11, wherein the characteristic is a morphology of the microbes in the plurality of microbes depicted in each image (Farber et al – column 12 lines 5-65 teaches region of interest in regarding to shape, size and placement of the region of interest/microbes in the image, where shape and size are view as morphology).

Claim 37:
The method of claim 36, wherein the morphology includes elongation (Farber et al – column 12 lines 5-65 teaches region of interest in regarding to shape, size and placement of the region of interest/microbes in the image, where shape and size are view as morphology. One ordinary skill in the art of image processing is able to see shape and expand on the definition of shape to in include elongation shape).

Claim 38:
The method of claim 11, wherein the step of determining a minimum inhibitory concentration of the antimicrobial agent with respect to the plurality of microbes is completed prior to the death of the plurality of microbes (Farber et al – column 1 lines 5-30 teaches where MIC test to determine level which is sufficient to kill and/or inhibit growth).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farina et al (US 2002/0155515) teaches Method For Maintaining Test Integrity Within A Microbiological Test Array – 0003 - performing these test, in vitro antimicrobic susceptibility patterns of microorganisms isolated from biological samples are ascertained. Such analyzers have historically placed selected biochemicals into a plurality of small sample test wells in panels or arrays that contain different antimicrobics against known microorganisms in serial dilutions. Minimum Inhibitory Concentrations (MIC) of antibiotics effective against the microorganism are determined by color changes, fluorescence changes, or the degree of cloudiness (turbidity) in the sample test wells created in the arrays. By examining the signal patterns generated, MIC analyses are performed by computer controlled microbiological analyzers to provide advantages in reproducibility, reduction in processing time, avoidance of transcription errors and standardization for all tests run in the laboratory.
Gemmell et al (US 2003/0032171) teach AUTOMATED RANDOM ACCESS MICROBIOLOGICAL ANALYZER – 0003 - effective in controlling growth of the microorganism. In performing these tests, identification and in vitro antimicrobic susceptibility patterns of microorganisms isolated from biological samples are ascertained. Such analyzers have historically placed a small sample to be tested into a plurality of small sample test wells in panels or arrays that typically contain different enzyme substrates or antimicrobics in serial dilutions. Identification (ID) of microorganisms and of Minimum Inhibitory Concentrations (MIC) of an antibiotic effective against the microorganism are determined by color changes, fluorescence changes, or the degree of cloudiness (turbidity) in the sample test wells created in the arrays. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656